DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A2 in the reply filed on February 8, 2022, is acknowledged. 
Claims 3-4 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “250” has been used to designate both the thermal shields and lid in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,407,798 (hereinafter “the ‘798 patent”) in view of U.S. Patent Appl. Publ. No. 2011/0107961 to Motoyama, et al. (“Motoyama”). 
Regarding claims 1 and 12, claims 1 and 9 of the ‘798 patent recite substantially all of the limitations recited in claims 1 and 12 of the instant application, but do not explicitly recite the step of increasing a lateral growth rate of the AIN single crystal to increase a rate of the diameter expansion of the AIN single crystal during crystal growth.  However, in Figs. 1-12 and ¶¶[0032]-[0067] as well as elsewhere throughout the entire reference Motoyama teaches an analogous system and method for crystal growth onto a seed crystal (7) by sublimation of a raw material (5) contained within a crucible (2).  A plurality of guide members (8) made of graphite, each having a circular opening therein are provided at intervals within the main body (4) of the crucible (2).  Internal surfaces (14) of the guide members (8) function to guide sublimated vapor from the source (5) towards the seed crystal (7) for crystal growth thereupon while the guide members (8) themselves further insulate the seed crystal (7) from the higher temperature of the raw material (5).  In Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches embodiments in which the diameter of the opening in upper guide members (8) is smaller than the diameter of each successively lower guide member (8) such that a conical shape is formed.  In this manner it is possible to obtain greater control over temperature gradients within the crucible such that a center portion of the single crystal (20) can grow larger.  Thus, a person of ordinary skill in the art would look to the teachings of Motoyama and would be motivated to incorporate a plurality of guide members (8) within the crucible (205) of Bondokov with the motivation for doing so being to funnel the AlN precursor vapor (225) towards the growth front, provide greater control over temperature gradients within the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-2, 5-6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2017/0226661 to Bondokov, et al. (hereinafter “Bondokov”) in view of U.S. Patent Appl. Publ. No. 2011/0107961 to Motoyama, et al. (“Motoyama”). 
Regarding claim 1, Bondokov teaches a method of forming single-crystal aluminum nitride (AIN) (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
providing within a growth chamber a seed crystal having a growth face comprising AIN (see, e.g., Figs. 2-3 and ¶¶[0022]-[0063] which teach providing a crucible (205) and a seed crystal (235); see specifically ¶[0056] which teaches the use of a polished AlN wafer as a seed crystal);
establishing a radial thermal gradient and an axial thermal gradient within the growth chamber (see, e.g., Figs. 2-3 and ¶¶[0022]-[0063] which teach establishing a radial and axial thermal gradient within the crucible (205), including specifically ¶¶[0025]-[0034] and the table contained therein which teach the use of thermal shields (250) to produce the desired radial and axial thermal gradients); 
condensing vapor comprising aluminum and nitrogen within the growth chamber, thereby forming on the growth face of the seed crystal an AIN single crystal that (a) increases in length along a growth direction in response to the axial thermal gradient and (b) expands in diameter along a radial direction substantially 
Bondokov does not explicitly teach the step of increasing a lateral growth rate of the AIN single crystal to increase a rate of the diameter expansion of the AIN single crystal during crystal growth.  However, in Figs. 1-12 and ¶¶[0032]-[0067] as well as elsewhere throughout the entire reference Motoyama teaches an analogous system and method for crystal growth onto a seed crystal (7) by sublimation of a raw material (5) contained within a crucible (2).  A plurality of guide members (8) made of graphite, each having a circular opening therein are provided at intervals within the main body (4) of the crucible (2).  Internal surfaces (14) of the guide members (8) function to guide sublimated vapor from the source (5) towards the seed crystal (7) for crystal growth thereupon while the guide members (8) themselves further insulate the seed crystal (7) from the higher temperature of the raw material (5).  In Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches embodiments in which the diameter of the opening in upper guide members (8) is smaller than the diameter of each successively lower guide member (8) such that a conical shape is formed.  In this manner it is possible to obtain greater control over temperature gradients within the crucible such that a center portion of the single crystal (20) can grow larger.  Thus, a person of ordinary skill in the art would look to the teachings of Motoyama and would be motivated to incorporate a plurality of guide members (8) within the crucible (205) of Bondokov with the motivation for doing so being to funnel the AlN does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, an increase in the lateral growth rate as a result of the combination of Bondokov and Motoyama, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Regarding claim 2, Bondokov teaches that establishing the radial thermal gradient and the axial thermal gradient within the growth chamber comprises, at least in part, (1) heating the growth chamber and (11) configuring a plurality of thermal shields outside of the growth chamber (see, e.g., Figs. 2-3, ¶¶[0025]-[0034], and the table 
Regarding claim 5, Bondokov does not explicitly teach that increasing the lateral growth rate of the AIN single crystal comprises providing, within the growth chamber, one or more internal thermal shields for directing heat toward an edge of the AIN single crystal.  However, as noted supra with respect to the rejection of claim 1, in at least Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches the use of a plurality of guide members (8) within the crucible (4) with said guide members (8) effectively functioning to direct heat towards an edge of the growing single crystal (20).  
Regarding claim 6, Bondokov does not explicitly teach that at least one said internal thermal shield is oriented substantially parallel to the radial direction.  However, in Fig. 12 and ¶¶[0062]-[0066] Motoyama teaches an embodiment in which the guide members (8) are oriented substantially parallel to the radial direction.  
Regarding claim 8, Bondokov does not explicitly teach that at least one said internal thermal shield is oriented at an inclination neither parallel nor perpendicular to the radial direction.  However, as noted supra with respect to the rejection of claim 1, in Fig. 8 and ¶¶[0062]-[0066] Motoyama teaches an embodiment in which the guide members (8) are oriented neither parallel nor perpendicular to the radial direction.
Regarding claim 9, Bondokov does not explicitly teach that wherein (i) the one or more internal thermal shields comprises a plurality of internal thermal shields, and (ii) thicknesses of at least two of the internal thermal shields are different from each other.  However, as noted supra with respect to the rejection of claim 1, in Figs. 7-12 and ¶¶[0062]-[0066] as well as elsewhere throughout the entire reference Motoyama supra with respect to the rejection of claim 2, in Figs. 2-3 and ¶¶[0025]-[0034] Bondokov specifically teaches the use of thermal shields (250) outside of the growth chamber to further control axial and radial temperature gradients with ¶[0033] specifically teaching that the thickness of the thermal shields (250) varying as a function of distance from the lid (270) in order to control the thermal field within the crucible.  Thus, a person of ordinary skill in the art would look to the combined teachings of Motoyama and Bondokov and would be motivated to utilize a plurality of guide members (8) which have differing thicknesses in order to obtain greater control over temperature gradients within the crucible during AlN crystal growth.  
Regarding claim 10, Bondokov does not explicitly teach that (i) the one or more internal thermal shields comprises a plurality of internal thermal shields, (ii) each internal thermal shield is annular and defines a central opening therein, and (ii) sizes of the central openings of at least two of the internal thermal shields are different from each other.  However, as noted supra with respect to the rejection of claims 1 and 5, in in at least Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches the use of a plurality of annular-shaped guide members (8) within the crucible (4) in which the diameter of the opening in upper guide members (8) is smaller than the diameter of each successively lower guide member (8) such that a conical shape is formed.  In this manner it is possible to obtain greater control over temperature gradients within the crucible such that a center portion of the single crystal (20) can grow larger.  
Regarding claim 11, Bondokov does not explicitly teach that at least one said internal thermal shield is annular and defines therein a central opening to accommodate supra with respect to the rejection of claims 1 and 5, in at least Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches the use of a plurality of annular-shaped guide members (8) having a central opening therein to accommodate growth of the single crystal (20).  
Regarding claim 12, Bondokov teaches separating from the AIN single crystal a single-crystal AIN substrate having a diameter of at least 25 mm (see, e.g., ¶[0044] which teaches the growth of AlN boules having a diameter of greater than 30 mm and producing AlN wafers having a diameter of greater than 25 mm therefrom).   
Regarding claim 13, Bondokov teaches fabricating a light-emitting device over at least a portion of the AIN substrate (see, e.g., ¶[0004] and ¶[0040] which teach that AlN is suitable for the production of ultraviolet (UV) light-emitting diodes (LEDs) thereupon and that superior performance is obtained using low-defect AlN substrates; accordingly, a person of ordinary skill in the art would be motivated to utilize AlN substrates fabricated using the crystal growth method of Bondokov for the production of higher quality UV LEDs thereupon).  
Regarding claim 14, Bondokov teaches that the light-emitting device is configured to emit ultraviolet light (see, e.g., ¶[0004] and ¶[0040] which teach that AlN is suitable for the production of ultraviolet (UV) light-emitting diodes (LEDs) thereupon and that superior performance is obtained using low-defect AlN substrates; accordingly, a person of ordinary skill in the art would be motivated to utilize AlN substrates fabricated using the crystal growth method of Bondokov for the production of higher quality LEDs which emit UV light thereupon).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondokov in view of Motoyama and further in view of U.S. Patent Appl. Publ. No. 2012/0285370 to Gupta, et al. (“Gupta”). 
Regarding claim 7, Bondokov and Motoyama do not explicitly teach that at least one said internal thermal shield is oriented substantially parallel to the growth direction.  However, in at least Figs. 8 & 12 and ¶¶[0062]-[0066] Motoyama specifically teaches the use of a plurality of annular-shaped guide members (8) in which a top end of each guide member (8) has a flat portion which is substantially parallel to the vertical direction.  Accordingly, each guide member includes a surface component which is substantially parallel to growth in the vertical direction.  In an alternative interpretation Fig. 12 and ¶¶[0062]-[0066] of Motoyama teach an embodiment in which the guide members (8) are oriented substantially parallel to the radial direction.  Accordingly, when growth of the single crystal (20) proceeds laterally such that its diameter becomes enlarged, the growth direction may be considered as being at least partially in the radial direction.  In this regard, the horizontal guide members (8) in Fig. 12 may be considered as being oriented substantially parallel to the lateral growth direction.  
Alternatively, in Figs. 5-7 and ¶¶[0051]-[0069] as well as elsewhere throughout the entire reference Gupta teaches an analogous embodiment of a system and method for sublimation growth of a single crystal (112) onto a seed (106) by sublimation of a source material (104) contained within a crucible.  In Fig. 6 and ¶¶[0054]-[0066] Gupta specifically teaches a method of avoiding the buildup of undesired vapor species in the vicinity of the growth front through the use of a vapor capture trap (117’) in combination with a baffle (114’) which directs precursor vapors towards the seed (106).  This produces .  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondokov in view of Motoyama and further in view of International Patent Appl. Publ. No. WO 2018/051772 to Kinoshita, et al. (“Kinoshita”).  U.S. Patent Appl. Publ. No. 2019/0229237 is the U.S. National stage entry of Kinoshita and is used as an English language translation thereof.  
Regarding claim 15, Bondokov and Motoyama do not explicitly teach removing at least a portion of the AIN substrate after or during fabrication of the light-emitting device.  However, in Fig. 6 and ¶¶[0096]-[0107] as well as elsewhere throughout the entire reference Kinoshita teaches a method of forming a UV LED on an AlN substrate by depositing, inter alia, a plurality of AlxGa1-xN layers (3)-(10) thereupon.  In ¶[0107] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714